DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant has provided amendments to the claim-set. Based upon the amendments, the previously applied prior art no longer applies, and as such, these rejections have been withdrawn. However, based upon the claim amendments and an assessment of the claim scope, new rejections are provided below. It should also be noted that a number of embodiments of the claimed invention appear to not be appropriately described in either of the Provisional applications (62/509,731 and 62/587,240), and as such, the priority date for these embodiments is the filing date of PCT/US2018/033910 (5/22/2018). Specifically, Provisional ‘731 does not appear to describe any of the families listed in claim 1, in the form of a composition; additionally, the provisional application does not appear to list a species from the genera: Clostridia, Escherichia, Staphylococcus, Shigella, Streptococcus, or Actinomyces in any methods of use or compositions. While it is noted that the specification of the provision application ‘731 does list an increase in bacteria detected in a subject’s feces that fall in the above families or genera, none of these families or genera are listed as being provided in a method/composition that is commensurate in scope with the claimed invention. When looking towards provisional application ‘240, there is no listing of the claimed bacterial genera or families.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-10, 21 and 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a fecal microbiota transplant or simulated fecal microbiota transplant for the treatment/prevention of a pathogenic infection, does not reasonably provide enablement for the treatment of the claimed infection with all of the claimed members of the families listed in claim 1 and the genera listed in claim 16. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. The claims are drawn to a method of treating/preventing a pathogenic infection by providing a composition comprising at least one bacterium from the families listed in claim 1, or a composition comprising at least one bacterium from the genera listed in claim 16.
First, it must be noted that each family listed in claim 1 contains at least a dozen genera, wherein each genera contain innumerable species and subspecies; this would Clostridium alone accounts for at least 250 known species, many of which are pathogenic. By claiming the compositions of either claims 1 or 16, the Applicant has listed innumerable individual bacterial compositions as well as an immeasurable amount of possible combinations of bacterial consortia, some of which would contain known pathogenic bacterial species.
When considering the scope of the composition considered in the instant specification, it is clear that the composition is a consortium of bacteria that was specifically derived from a porcine source, using particular methods. The composition is either a fecal microbiota transplant of the porcine-derived fecal sample, or it is a simulated version of the same consortia. See Examples 1 and 5 of the instant specification. As such, the instant specification has provided data for a very narrow embodiment of the claimed subject matter, wherein specific species are described as being transplanted. Considering the sheer scope of the claimed families and genera, and the fact that there are innumerable pathogenic species within these groups, not only would there be innumerable embodiments that are not enabled, many of these embodiments would be expected to physically harm the recipient.
Based upon the sheer size of potential embodiments in the claimed composition, the fact that the instant specification has provided a fraction of a percent of possible embodiments, the fact that innumerable species could be harmful and/or not perform the claimed prevention/treatment, as well as negatively interact with other species within .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 7-10 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder, et al (Digestive Diseases and Sciences, 51, 724-731, 2006) and evidenced by the Mutaflor Package Leaflet (https://www.mutaflor.com/index.html). Schroeder teaches a method of reducing the severity of a pathogenic infection of Escherichia coli Abbotstown by using the probiotic bacterium E. coli Nissle. See page 724, “Abstract” section. Schroeder provides the commercially available E. coli Nissle product called Mutaflor, wherein the product is sold in a form that contains stabilizers and preservatives (see Mutaflor Package Leaflet, section 6), and is provided to weaning piglets. See page 725, “Animals” section. Since Schroeder teaches the probiotic Escherichia coli .
With respect to claim 5, Schroeder teaches the claimed method.
With respect to claims 7 and 8, as discussed above, Schoeder provides the claimed compositions to the claimed population, wherein the population is within the claimed range.
With respect to claim 9, Schroeder teaches E. coli Abbotstown infections, wherein the main documented symptom was diarrhea. Since diarrhea can result in poor body condition, muscle wasting, depression, and lethargy, Schroeder must necessarily teach the claim limitation.
With respect to claim 10, Schroeder provides data for the prevention of a toxigenic E. coli Abbotstown infection. See page 724, “Abstract” section. As such, Schroeder’s improvement must lie within the claimed range.
With respect to claim 22, Schroeder provides steps for the oral application of a capsule of Mutaflor. See page 725, “Animals” section. As this could be defined as a chewable product, Schroeder fulfils the instant limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder, et al (Digestive Diseases and Sciences, 51, 724-731, 2006) Niederwerder, et al (Veterinary Microbiology, 188, 1-11, 2016) and Ober, et al (Veterinary Microbiology, 208, 203-211, 2017). See the discussion of Schroeder above. Schroeder teaches reducing the severity of the pathogen E. coli Abbotstown, with a probiotic regimen of E. coli Nissle. E. coli Abbotstown does not appear to be associated with respiratory infections, or any of the diseases claimed in claim 21.
Both Niederwerder and Ober describe the microbiome of pigs, and their clinical outcomes, following co-infection of porcine reproductive and respiratory syndrome virus (PRRSV) and porcine circovirus type 2 (PCV2). See Niederwerder, page 1, “Abstract” section; Ober, page 203, “Abstract” section. Although neither reference appears to E. coli Nissle, both references explicitly indicate that the pigs with the best outcomes possessed the highest levels of fecal E. coli. See Niederwerder, page 8, Figure 7; page 9, “DNA microarray results for feces” section, first paragraph; page 10, right column, second-to-last paragraph; Ober, page 204, left column, third [full] paragraph.
When taking both Niederwerder and Ober together, it is clear that the best clinical outcomes of pigs infected with both PRRSC and PCV2 occur when there is a high level of at least E. coli in the feces, and evidence to support high levels of other bacterial species from families and genera listed in claims 1 and 16. See Niederwerder, page 8, Figure 7; page 10, right column, second-to-last paragraph. This would suggest to the ordinary artisan that if E. coli Nissle can effectively reduce the severity of certain pathogens, as discussed by Schroeder, and strong evidence suggests that high levels of fecal E. coli are linked with the best outcomes following PRRSV and PCV2 infections, than providing probiotic E. coli Nissle to subjects would be expected to improve PRRSV and PCV2 outcomes, since this administration would likely be linked to an increase in E. coli in the subject’s microbiome.
With respect to claims 6 and 21, both Niederwerder and Ober teach PRRSC and PCV2, which are both known to cause respiratory infections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651